DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of  group I invention (claim 1-6)  in the reply filed on 11/22/2021 is acknowledged.  The traversal is on the ground(s) that multiple groups can be examined together without undue burden.  This is not found persuasive because  distinct inventions involves serious searches and consideration burden, as stated in previous office action
The requirement is still deemed proper and is therefore made FINAL.
Claims 7-16 are thus withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/22/2021.
Non-Compliant Claim Identifier
The identifier of claim 8-16 need be remarked as withdrawn since these claims are directed to non-elected inventions in the instant application.  A correct status identifier (Withdrawn) has not been set forth for the amended claims. See MPEP § 714 and 37 CFR 1.121(c). Appropriate correction is required.  A non-compliant form has not been sent out for advancing the prosecution and correction is required in next response. 

Claim Rejections - 35 USC § 103

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6 are rejected under 35 U.S.C. 103 as obvious over Ito (US2008/0132409) in view of Chase (US8535632).
Ito teaches a fibrous catalyst having a catalytic layer comprising metal catalyst (e.g. Mn) and CeO2 onto an alumina-silica fiber ([0029], [0030], [0033], example 1-2, table 1, [0038]-[0042], claim 1-5), wherein such metal catalyst apparently included in at least one of the interior and the surface of the fibrous support. 
	Regarding claim 1, Ito does not expressly teach the catalyst being a composite nanofiber. 
	Chase teaches a catalyst containing nanofiber composition comprising ceramic nanofiber having a plurality of metal catalysts, wherein the ceramic nanofiber comprises alumina, silica, titania, zinc oxide and their combinations, while metal catalyst  (claim 1-
	It would have been obvious for one of ordinary skill in the art to adopt the nanofiber as shown by Chase to modify the alumina-silica fiber of Ito because by doing so can help provide a fiber support with higher surface area  and saving costs as suggested by Chase (col. 12 lines 24-30).  It would have been obvious for one of ordinary skill in the art to form a composite nanofiber catalyst as shown by Chase to modify the ceramic fiber supported catalyst of Ito because by doing so can help providing a composite nanofiber catalyst with controlled amount of catalyst and saved cost as suggested by Chase (col. 12 lines 31-44). 
	Regarding claim 2, Ito already teaches such limitation as discussed above. 
	Regarding claim 3, Chase already teaches an overlapped metal catalyst size (claim 5)  as that of instantly claimed, thus renders a prima facie case of obviousness (see MPEP 2144. 05 I).  It would have been obvious for one of ordinary skill in the art to adopt such size metal catalyst as shown by Chase to modify the ceramic fiber supported metal catalyst of Ito because by doing so can help provide a composite nanofiber catalyst with metal catalyst exists as dispersed particles or phase partially embedded in the nanofiber thus save cost  as suggested by Chase (col. 10 lines 35-50, col. 12 lines 42-44). 
	Regarding claim 4, Chase further teaches the catalyst precursor amount is generally from about 1 to about 50 parts by weight, desirably 1 to 25 parts by weight 
	It would have been obvious for one of ordinary skill in the art to expect that metal catalyst concentration in the composite nanofiber catalyst being similar to that of weight ratio between catalyst precursor amount to the ceramic precursor amount because solvent and organic polymers will be calcined and eliminated. It would have been obvious for one of ordinary skill in the art to control the amount of metal catalyst precursor amount to the ceramic precursor amount via routine experimentation to provide a same metal catalyst amount and same fibrous support amount as that of instantly claimed for help obtaining a catalyst having desired performance as suggested by Chase (col. 12 line 46-col. 13 line 4). 
	Regarding claim 5, Chase further teaches the formed composite nanofiber catalyst having specific surface area of 49.9 m2/g, or 28 m2/g (table 1-3). 
	It would have been obvious for one of ordinary skill in the art to adopt a composite nanofiber catalyst having such specific surface area as shown by Chase to modify the catalyst of Ito because by doing so can help provide a desired composite nanofiber  catalyst having associated benefits for intended applications as suggested by Chase (col. 12 lines 24-44, col. 12 line 46-col. 13 line 4). 
	Regarding claim 6,  Chase further discloses the nanofiber having an average diameter of 1 to 500 nm (claim 4)  and partially embedded metal catalyst having 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-8 of co-pending Application No. S/N 16/653,376 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because co-pending application teaches a substantially the same nanocomposite catalyst as that of instantly claimed. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN LI whose telephone number is (571)270-5858. The examiner can normally be reached IFP.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUN LI/Primary Examiner, Art Unit 1759